                                                                                          J
                Case 4:19-cr-02738-RM-JR Document 34 Filed 12/09/19 Page :v
                                                                          1 ofFILED
                                                                                1                                LODGED
                                                                                              RECEIVED           COPY



                               UNITED STATES DISTRICT COURT
                                                                                                DEC   - 9 2019
                                               DISTRICT OF ARIZONA
                                                                                          CLERK U S DISTRICT COURT
                                                                                            DISTRICT OF ARIZONA
                                                                                     BY                           DEPUTY
United States of America,
PLAINTIFF,
                                                                           CR 19-02738-TUC-RM (JR)
        vs.
                                                                           WITNESS LIST
Jan Peter Meister
DEFENDANT.


 PRESIDING JUDGE                      COURTROOM DEPUTY                         COURT REPORTER
 Judge Rosemary Marquez
 HEARING DATE(S)                      PLAINTIFF ATTORNEY(S)                    DEFENDANT ATTORNEY(S)
 December 9, 2019                     Nicole P. Savel, AUSA                    Bradley King Roach, Esq
                                      Beverly K. Anderson, AUSA
                                                                                                                 UNDER
 PLF    DFT    DATE SWORN     DATE APPEARED                              WITNESS                                  RULE

 1            lot---'i-l '1   i.:t --Ci --19     Special Agent Chris Desrosiers
 2
